DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02-21-2021, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim, the prior art of Takizawa (US 2008/0225471) disclosed: the tablet PC 100 is also provided with a housing 110 having an external form in a plate shape and configured by a member made of resin, and a display screen 120 arranged on an area excluding a peripheral area 111a adjacent to a side surface 112 on a front surface (the upper surface in FIG. 1) 111 of this housing 110, as shown in FIG. 1.  This display screen 120 has a pen input function provided with an electromagnetic-induction digitizer, for detecting contact or closeness of a dedicated pen 130 (see FIG. 3).  A resistive digitizer, which is a so-called touch panel, may be adopted as this input function, and the peripheral area 111a of the front surface 111 of the housing 110 has a groove part 114 formed along the circumference of this peripheral area 111a, and a partial area 111b spreading at the lower side of this groove part 114. (fig. 1, par [0049-0050]), and
An external perspective view of the tablet PC 100 shown in FIG. 1 when it is seen from obliquely upward on the back side (fig. 7, par [0066-0067]), and the back surfaces 330a on both sides of the 
Mochizuki (US 2019/0332836) disclosed: A portable terminal includes a main body having a first surface and a second surface, and a first camera.  The main body is divided into nine divisional matrix regions.  The second surface is attachable to a barcode reader module.  The barcode reader module has a second camera for reading a barcode.  When the barcode reader module is attached to the second surface, the second camera is readable the barcode in a state that the second surface is directed to the 
barcode and the second camera is located in the second region of the second surface, and the portable terminal 1 has a main body 10 which is mainly made of a resin or a metal and rectangular in a plan view, a display 12 such as a liquid crystal panel or an organic EL panel which is provided in a front surface 11 of the main body 10, and a back surface 13 opposite to the front surface 11.  The back surface 13 has a terminal 14, a terminal cover 15 which covers the terminal 14, a camera 16, and a battery pack housing region 17.  And bar code reader module 20 is disposed in the second region and assumes a rectangular shape in a plan view.  The bar code reader module 20 is equipped with a main body 21 and an attachment portion 22 which projects sideways from the main body 21.  The main body 21 is equipped with a reader camera 23 for reading a barcode, a switch 24 for manipulation for reading by the reader camera 23, a module-side terminal 25 for electric connection to the terminal 14, and a support portion 26 for supporting one end portion of a strap 30 (described later).  The attachment portion 22 is formed with an insertion hole 28 into which a screw 27 is to be inserted.  Although the switch 24 is provided on one side surface of the main body 21, two switches may be provided on two respective side surfaces of the main body 21, and a region where to dispose the barcode reader module 20 can always be secured at a high position in the back surface 13 of the main body 10, the user can use the barcode reader module 20 conveniently.  (fig. 2, 3A-C, 4-5, par [0008, 0022, 0030-0035]).
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        October 7, 2021